DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 18-22 and 24-37 are pending in this Office Action.
Claims 27 and 31 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered. 

Allowable Subject Matter
Claims 18-22, 24-26 and 35-37 are allowed.
Claims 28, 30 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27, 29 and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stojanovski et al. (US 2015/0326302 A1).

In regards to claim 27, Stojanovski teaches a system, the system comprising:
a Mobility Management Entity (MME) (See Fig. 2 #230 “MME”); an Evolved Packet Core Gateway (GW) (See Fig. 2 #235 “PGW”); and a relay user entity (UE) (See Fig. 2 #110 “Relay Device”)  functioning as a UE-to-Network Relay for a remote UE (See Fig. 2 #114 “Remote UE” and #120 “wireless network” per paragraph [0034]), the MME serving the relay UE (paragraph [0037], “MME 230 may perform policing operations on traffic destined for and/or received from relay device 110”), wherein
the relay UE is adapted for starting to provide a proximity service to the remote UE as a UE-to-Network relay (see paragraph [0003-0005] for description of "proximity services" (ProSe) including a mobile relay device being used to couple another mobile device that is out of the coverage area to the cellular network; and also see Fig. 2 and paragraph [0042], “In operation, relay device 110 may operate as a Layer-3 device (e.g., relay device 110 may behave as a router that performs Layer-3 forwarding of IP packets) with respect to performing relay functions for remote UE 114”);
the relay UE being adapted for transmitting to the MME serving the relay UE a report message comprising remote identification information comprising i) an identity (ID) of the remote UE and ii) Internet Protocol (IP) address information of the remote UE (relay device provides authenticated identity and IP address information of remote UE to LI function per paragraph [0044], “Relay device 110 may then report the authenticated identity of remote UE 114 along with the assigned IPv6 prefix (for IPv6 communications) or the public IPv4 address and port value (for IPv4 communications) to wireless network 120 (e.g., to LI function 240); where the LI function can be implemented within MME per paragraph [0048], “Relay device 110, when reporting the identification information via the user plane, may perform the reporting using an appropriate protocol, such as hypertext transfer protocol (HTTP)… In other situations, such as when LI function 240 is implemented within MME 230, control plane signaling, such as Non-Access Stratum (NAS) layer signaling, may be used to provide the identification information to LI function 240 (e.g., to MME 230)”); additionally paragraph [0069] discloses the “authenticated public identity” can include an “International Mobile Subscriber Identity (IMSI)” which is interpreted as an example of an ID); and
the MME being adapted to receive the report message and transmit toward the GW  the received remote UE identification information (lawful intercept reporting is forwarded to PGW by MME, see paragraph [0068], “In some network implementations, LI function 240 may be implemented in PGW 235. In this implementation, lawful intercept reporting may be performed either indirectly by causing the MME 230 to forward the lawful intercept reporting”) comprising i) the ID of the remote UE and ii) the IP address information of the remote UE (lawful intercept reporting includes both the authenticated identity and IP address information of remote UE as cited above with regards to paragraphs [0044] and [0069]).

In regards to claim 29, Stojanovski teaches the system according to claim 27, wherein the UE comprises an interface, a processor, and a memory; the MME comprises an interface, a processor, and a memory; and the GW comprises an interface, a processor and a memory (see Fig. 2 for UE, MME and GW devices, and for each device comprising an interface, a processor, and a memory see Fig. 8 and paragraph [0070], “FIG. 8 is a diagram of example components of a device 800. Each of the devices illustrated in FIGS. 1, 2, 4, and/or 5 and may include one or more devices 800. Device 800 may include bus 810, processor 820, memory 830, input component 840, output component 850, and communication interface 860”).

In regards to claim 31, Stojanovski teaches a Mobility Management Entity (MME) (See Fig. 2 #230 “MME”), the MME being configured to:
serve a relay user entity (UE) (paragraph [0037], “MME 230 may perform policing operations on traffic destined for and/or received from relay device 110”) that functions as a UE-to-Network Relay for a remote UE (See Fig. 2 #114 “Remote UE” connected to #110 “Relay Device” which is connected to #120 “wireless network” per paragraph [0034]; and also see paragraph [0042] for relaying);
receiving a report message transmitted by the relay UE, the report message comprising remote UE identification information comprising: i) an identity (ID) of the remote UE and ii) Internet Protocol (IP) address information of the remote UE (relay device provides authenticated identity and IP address information of remote UE to LI function per paragraph [0044], “Relay device 110 may then report the authenticated identity of remote UE 114 along with the assigned IPv6 prefix (for IPv6 communications) or the public IPv4 address and port value (for IPv4 communications) to wireless network 120 (e.g., to LI function 240); where the LI function can be implemented within MME per paragraph [0048], “Relay device 110, when reporting the identification information via the user plane, may perform the reporting using an appropriate protocol, such as hypertext transfer protocol (HTTP)… In other situations, such as when LI function 240 is implemented within MME 230, control plane signaling, such as Non-Access Stratum (NAS) layer signaling, may be used to provide the identification information to LI function 240 (e.g., to MME 230)”); additionally paragraph [0069] discloses the “authenticated public identity” can include an “International Mobile Subscriber Identity (IMSI)” which is interpreted as an example of an ID); and
after receiving the report message transmit towards the GW the received remote UE information (identification information provided to MME is forwarded to PGW, see paragraph [0068], “In some network implementations, LI function 240 may be implemented in PGW 235. In this implementation, lawful intercept reporting may be performed either indirectly by causing the MME 230 to forward the lawful intercept reporting) comprising: i) the ID of the remote UE and ii) the IP address information of the remote UE (lawful intercept reporting includes both the authenticated identity which can be an IMSI along with IP address information of remote UE as cited above with regards to paragraphs [0044] and [0069]).

In regards to claim 32, Stojanovski teaches the MME of claim 31, wherein the MME comprises an interface, a processor, and a memory (see Fig. 2 for MME, and for each device comprising an interface, a processor, and a memory see Fig. 8 and paragraph [0070], “FIG. 8 is a diagram of example components of a device 800. Each of the devices illustrated in FIGS. 1, 2, 4, and/or 5 and may include one or more devices 800. Device 800 may include bus 810, processor 820, memory 830, input component 840, output component 850, and communication interface 860”).

In regards to claim 33, Stojanovski teaches the MME of claim 31, wherein the MME is further configured to transmit to the GW an identity of the relay UE and security credentials for the relay UE (identification information provided to MME is forwarded to PGW as shown in claim 21 which also includes authenticated identity, see paragraph [0047], “ Relay device 110 may also transmit the authenticated identity of remote UE 114 (e.g., a digital signature received from UE 114 as part of the authentication process). The identification information may be transmitted to LI function 240 or to another network element to enable lawful intercept reporting to be performed by wireless network 120”).

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 

The applicant has argued that:
“The Office contends that Stojanovski discloses an MME sending to a GW a message comprising the ID of the remote UE and the IP address information for the remote UE, and, to support its contention, the Office cites to Stojanovski at paragraphs 47, 48, and 68. (See Final Office Action at page 4 (contending that “the lawful intercept reporting includes the identity and IP address information”). Applicant disagrees with the Office’s interpretation of Stojanovski.
With respect to paragraph 68, this paragraph discloses that “LI function 240 may beimplemented in PGW 235,” and that in such an embodiment, the “lawful intercept reporting may be performed ... indirectly by causing the MME 230 to forward the lawful intercept reporting.” The Office appears to assert that this means that the MME 230 is configured to forward to the PGW the identification information for a remote UE. The Office also asserts that this identification information necessarily includes: i) the ID of the remote UE and ii) the IP address information of the remote UE. Applicant disagrees” (see remarks pages 8-9).
The examiner respectfully disagrees.
Stojanovski discloses that the relay device provides both the authenticated identity and IP address information of remote UE to LI function per paragraph [0044], “Relay device 110 may then report the authenticated identity of remote UE 114 along with the assigned IPv6 prefix (for IPv6 or the public IPv4 address and port value (for IPv4 communications) to wireless network 120 (e.g., to LI function 240)”.
Stojanovski further discloses examples of the “authenticated identity” of the remote UE including an IMSI per paragraph [0069], “As an example, the identification information and/or the authenticated public identity may be a concatenation of a fixed part and a varying part. The fixed part may be in the form of, for example, an International Mobile Subscriber Identity (IMSI), a Session Initiation Protocol (SIP) Uniform Resource Identifier (URI), a terminal equipment list (TEL) URI, and/or other user@domain types of URI. The varying part may include, for example, a timestamp value”.
Thus the examiner finds that the disclosure of  reporting the authenticated identity of remote UE along with the assigned IPv6 prefix or the public IPv4 address per paragraph [0044] cited above constitutes both “the ID of the remote UE and the IP address information for the remote UE” as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FARHAD ALI/Examiner, Art Unit 2478

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478